Exhibit 10.17.1
FIRST AMENDMENT TO MODIFIED INDUSTRIAL GROSS LEASE
     THIS FIRST AMENDMENT TO MODIFIED INDUSTRIAL GROSS LEASE (this “Amendment”)
is made as of May 28, 2009, by and between DOOLITTLE WILLIAMS, LLC, a California
limited liability company (“Landlord”), and ENERGY RECOVERY, INC., a Delaware
corporation (“Tenant”).
RECITALS:
     A. Landlord and Tenant entered into that certain Modified Industrial Gross
Lease dated as of November 25, 2008 (the “Lease”), relating to certain premises
described in the Lease.
     B. Landlord and Tenant desire to amend the Lease as more fully set forth
below.
     C. All capitalized terms used in this Amendment shall have the respective
meanings given to them in the Lease unless otherwise defined herein.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereby amend the Lease on the terms hereof
effective as of the date hereof, notwithstanding anything to the contrary
contained therein:
     1. Insurance.
          (a) The first sentence of Section 6.05 of the Lease is hereby deleted
in its entirety and replaced with the following:
“Tenant, at Tenant’s expense, shall provide and keep in force during the Term of
this Lease a policy or policies of broad form or special form property
insurance, in an amount not less than one hundred percent (100%) replacement
value covering Tenant’s merchandise, furniture, equipment, fixtures, and
Tenant’s improvements that Tenant owns or has installed at Tenant’s sole cost
and expense to the Premises.”
          (b) The third sentence of Section 6.07 of the Lease is hereby deleted
in its entirety and replaced with the following:
“Landlord, McGrath Properties, Inc., Landlord’s successors and assigns, and any
ground lessor and/or holder of any fee or leasehold mortgage, shall be named as
additional insureds under the commercial general liability insurance policy
maintained by Tenant.”
          (c) The fifth sentence of Section 6.07 of the Lease is hereby deleted
in its entirety and replaced with the following:
“Any deductible amounts under any insurance policies required to be carried by
Tenant hereunder shall be in commercially reasonable amounts.”

1



--------------------------------------------------------------------------------



 



          (d) Section 6.09 of the Lease is hereby deleted in its entirety and
replaced with the following: “Intentionally Deleted.”
     2. Parking. Section 10.06 of the Lease is hereby deleted in its entirety
and replaced with the following:
“Parking. Any monetary obligations imposed relative to parking rights with
respect to the Premises shall be considered as Tax Expenses and shall be paid by
Tenant under Section 5. Landlord grants Tenant the right to use all of the
parking spaces located in the parking area adjacent to the Building
(approximately one hundred and four (104) parking spaces), with the rules
regulating the use thereof to be established, from time to time, by Landlord.
Tenant shall control Tenant’s employees, agents, customers, visitors, invitees,
licensees, contractors, assignees and subtenants (“Tenant’s Parties”) to ensure
compliance with such rules. Landlord may take such actions or incur such cost
which it deems reasonably necessary to enforce the proper parking on the
Property, including the reasonable allocation to Tenant of all costs and
expenses to do so. Tenant shall not use the areas outside of the Premises for
the placement of dumpsters, refuse collection, outdoor storage or parking of
cars and/or pickup trucks which are not in working order. Upon request, Landlord
provide Tenant with the right to use an additional one hundred and sixteen
(116) parking spaces (the “Additional Parking Spaces”). The Additional Parking
Spaces will be located as shown on Exhibit G attached (which shows a capacity
for 158 parking spaces). Landlord shall provide, at Landlord’s sole cost and
expense and not as Tax Expenses, a striped parking pad as shown in substantially
the condition set forth in Exhibit G which shall include striping, lights,
fencing, grading and automatic gates for security as shown. Tenant shall be
solely responsible for the costs of permitting and constructing a corridor
connecting the Premises with the parking area, as shown on Exhibit G. If the
City of San Leandro or Tenant should determine that Tenant’s use of the Premises
requires the availability of more than two hundred twenty (220) parking spaces,
Landlord shall grant Tenant the right to use additional parking spaces as
required by the City in addition to the Additional Parking Spaces on Exhibit G.
Tenant will cooperate with Landlord in petitioning the City to reduce its
parking requirements, if the parking required by the City exceeds Tenant’s
actual needs.”
     3. Exhibit G. Exhibit G to the Lease is hereby deleted in its entirety and
replaced with Exhibit 1 attached to this Amendment.
     4. Ratification. Except as modified by this Amendment, the Lease and all
the terms, covenants, conditions and agreements thereof are hereby in all
respects ratified, confirmed and approved.
     5. Full Force and Effect. This Amendment contains the entire understanding
between the parties with respect to the matters contained herein. Except as
modified by this Amendment, the Lease shall remain unchanged and shall continue
in full force and effect. No representations, warranties, covenants or
agreements have been made concerning or affecting the subject matter of this
Amendment, except as are expressly contained herein and in the Lease.

2



--------------------------------------------------------------------------------



 



This Amendment may not be changed orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change or
modification or discharge is sought.
     6. Counterparts; Facsimile Transmission. This Amendment may be executed in
any number of identical counterparts each of which shall be deemed to be an
original and all, when taken together, shall constitute one and the same
instrument. A facsimile or similar transmission of a counterpart signed by a
party hereto shall be regarded as signed by such party for purposes hereof.
     IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the date and year first above written.

                    LANDLORD:   DOOLITTLE WILLIAMS, LLC,         a California
limited liability company    
 
           
 
  By:   /s/ Terrence McGrath    
 
           
 
  Name:   Terrence M. McGrath    
 
  Title:   Managing Member    
 
  Date:   June 1, 2009    
 
            TENANT:   ENERGY RECOVERY, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Carolyn F. Bostick    
 
           
 
  Name:   Carolyn F. Bostick    
 
  Title:   VP and General Counsel    
 
  Date:   June 2, 2009    
 
           
 
  By:   /s/ Robyn A. Hegarty
 
   
 
  Name:   Robyn A. Hegarty    
 
  Title:   Director of Accounting    
 
  Date:   June 2, 2009    

3



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXHIBIT G
attached
Exhibit 1

 



--------------------------------------------------------------------------------



 



(DIAGRAM) [f52940f5294001.gif]

 